 



Exhibit 10.1
September 10, 2007
Mr. James B. Davis
C/o Goodrich Petroleum Corporation
808 Travis, Suite 1320
Houston, Texas 77002

           Re:   Resignation Package

Dear Jim,
          This will confirm that Goodrich Petroleum Corporation and Goodrich
Petroleum Company, L.L.C. (collectively the “Company”) is agreeable to offering
you a special resignation package in connection with the cessation of your
employment. If you sign this letter, the package as set forth below would be in
lieu of, and completely supersede, any other payments, agreements and all other
terms for which you may be entitled to in connection with employment at the
Company. Set forth below are the terms of the package which the Company is
offering you:
          1. Resignation Date: Your resignation date was August 30, 2007, and
you will receive your salary and benefits through August 30, 2007. On your
resignation date, you have ceased to perform any duties as an employee or
officer of the Company, however, your employment will not terminate until
September 12, 2007. You agree that no compensation, benefits or any other
payments or obligations shall be owed by the Company to you and that the
Company’s sole remaining obligations to you are set forth in this letter. Upon
your resignation date, you shall be deemed to have relinquished all your
corporate officer positions.
          2. Final Paycheck/Company Property. You will receive your final
paycheck on September 12, 2007, which will include all unpaid salary and
vacation days through August 30, 2007. You will return all Company property and
documents in your possession (except your blackberry, which will be kept in lieu
of your final expense report) on or before August 30, 2007.
          3. Stock Options and Restricted Stock. During the term of your
employment with the Company, you were granted stock options to purchase shares
of the Company’s common stock, as well as granted shares of restricted stock.
Such grants were made pursuant and subject to the terms and conditions of the
“1995 Stock Option Plan”, any approved amendments to the 1995 Plan and “2006
Long Term Incentive Plan”, as adopted by Goodrich Petroleum Corporation. A
copy(s) of these Plans has been previously provided to you. As part of this
agreement and as of the date of resignation, the Company agrees to accelerate
the vesting, as of your last date of official employment, September 12, 2007, on
16,667 stock options and 7,800 shares of restricted stock as shown on Exhibits
“A” and “B”. The acceleration of the vesting shall be made pursuant to the
appropriate Plan. A schedule showing the options and restricted stock which will
be subject to the accelerated vesting, including the grant amount, grant year
and option pricing is attached hereto as Exhibit “B”. All other shares of
restricted stock or stock

 



--------------------------------------------------------------------------------



 



options which have previously been granted to you but have not yet vested and
are not included in Exhibit “B” under “Shares to be Vested” will expire
immediately. The vested stock options identified in Exhibit “B” shall be
exercisable for the period of time as specified in, and pursuant to the terms
and conditions of, the respective Plans. The Stock Option Agreement associated
with your vested stock options shall be amended to change the requirement under
paragraph 3 (c) to reflect that the options may be exercised by you at any time
prior to the expiration date, versus as it is currently written, requiring the
option to be exercised during the period of three months following termination
of your employment. Unvested options shall terminate in accordance with the
Plans. You acknowledge and agree that except as set forth in this Paragraph, and
except for shares of common stock owned of record or beneficially as previously
reported to the SEC, you are not entitled to, nor shall you make any claim for,
any other equity interest in the Company of any type whatsoever, including but
not limited to, any other stock option, any shares of any class or series of
capital stock in Company, or any security of the Company. Notwithstanding the
foregoing, the modifications of your restricted stock and options awards
pursuant to this paragraph 3, including the acceleration of vesting of your
restricted stock and options, shall be conditioned upon receipt by the Company
of the executed Waiver and Release and the expiration of your seven-day review
period contemplated in paragraph 11 of this letter without revocation by you.
          4. No Other Payments or Benefits. Except as set forth above in this
letter and except for the continuation of health insurance benefits (medical,
dental and vision) through the second anniversary date of your resignation date,
all compensation and benefits (including but not limited to, vacation pay,
incentive bonus, automobile allowance, and reimbursement of expenses) from the
Company will cease effective September 12, 2007 . However, nothing in this
agreement or the release below shall constitute a waiver of any benefits which
are already vested and entitled as of September 12, 2007 and you shall remain
fully entitled to any and all such benefits in accordance with the terms of the
applicable plan. Also, nothing in this agreement shall constitute a waiver of
any right you may have to file for unemployment benefits.
          5. Waiver and Release. You agree to waive and release the Company, and
each of its affiliated or related entities, parent or subsidiary corporations,
predecessors or successors, shareholders, directors, officers, employees,
attorneys or agents, from all known and unknown claims, now and in the future,
agreements or complaints of any nature whatsoever including, but not limited to,
any claim arising out of your employment or your resignation, any agreement
between you and the Company, or any federal, state or governmental statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act, the Americans With Disabilities Act, and any other applicable laws of the
State of Texas or the United States.
As a further condition to your receiving this package, you agree that on or
before September 12, 2007, you will execute the Waiver and Release form attached
hereto as Exhibit “C”.
          6. Covenant Not to Disclose, Etc., Obligations. From the date this
agreement is signed through September 11, 2008, you agree to fully comply with
the following confidentiality, no disparagement, and covenant not to disclose
provisions:

-2-



--------------------------------------------------------------------------------



 



(a) You acknowledge and agree that (i) by reason of your position with the
Company, you have been given access to information, designs, plans, computer
software and programs, trade secrets, customer lists, marketing plans,
strategies, policies and procedures, as well as other confidential materials and
information; and (ii) the foregoing constitute trade secrets and/or
confidential, proprietary information respecting the business operations of the
Company. As such, you agree not to, directly or indirectly, disclose to any
third party or use for the benefit of anyone other than the Company, or use for
your own benefit or purposes, any such confidential, proprietary information
without the prior written approval of the Company’s Chairman of the Board or
Chief Executive Officer. You agree to return all documents and writings of any
kind, including both originals and copies, whether developed by you or others,
within your custody, possession or control, which contain any non-public
information which in any way relates or refers to the Company or Goodrich
Petroleum Corporation and its subsidiaries.
(b) You agree not to make any disparaging comments about the Company, Goodrich
Petroleum Corporation and its subsidiaries, or its/their officers or directors
to any person inside or outside the Company, including but not limited to,
current and former employees. The Company agrees to not make any disparaging
comments about you to any person inside or outside the Company, including but
not limited to, current and former employees. Violation of this agreement will
subject the guilty party to legal action by the other.
          7. Assistance in Legal Actions. In the event the Company is or becomes
involved in any legal action relating to events which occurred while you were
rendering services to the Company or about which you possess any information,
you agree to assist, subject to your “reasonable availability”, in the
preparation, prosecution or defense of any case involving the Company, including
without limitation, executing truthful declarations or documents or providing
information requested by the Company and attending and/or testifying truthfully
at deposition or at trial without the necessity of a subpoena or compensation.
All reasonable travel expenses incurred by you in rendering such assistance will
be reimbursed by the Company.
          8. Agreement Effective Notwithstanding Subsequent Discovery of
Different Information. Both you and the Company acknowledge and agree that
either party may hereafter discover facts different from or in addition to those
now known or believed to be true with respect to the claims, suits, rights,
actions, complaints, agreements, contracts, causes of action, and liabilities of
any nature whatsoever that are the subject of the release set forth in this
letter, and both you and the Company expressly agree that this letter shall be
and remain effective in all respects regardless of such additional or different
facts.
          9. No Admission of Liability/Confidentiality. Nothing contained in
this letter, or the fact that either you or the Company has signed this letter,
shall be considered an admission of any liability or wrongdoing whatsoever by
you or the Company. Should any portion of this letter be declared void or
unenforceable, such portion shall be considered severable from the remainder,
the validity of which shall remain unaffected. You agree that you will keep the
terms and separation payments and benefits of this agreement strictly
confidential, and that you will only disclose such information to your attorney,
accountant, immediate family, or tax advisors.
          10. Entire Agreement/Arbitration. This letter contains the entire
agreement between you and the Company regarding these issues, and is in
replacement of any prior severance

-3-



--------------------------------------------------------------------------------



 



agreements you may have, and no modification to this letter shall be valid
unless set forth in writing and signed by both you and me. Any dispute regarding
the terms of this letter or any aspect of your employment or its termination
shall be settled by final and binding arbitration in Harris County, Texas, in
accordance with the American Arbitration Association’s National Rules for the
Resolution of Employment Disputes, as the exclusive remedy for resolving such
dispute.
          11. Review Period. So that you can review this agreement as you deem
appropriate, the Company also advises you as follows: (i) this agreement does
not waive rights or claims that may arise after it is executed by you; (ii) you
have seven days after you sign it to revoke it by written notice to Walter G.
Goodrich; and (iii) you should consult with an attorney if you desire before
executing this agreement. In the event of your revocation of this letter
agreement or the Waiver and Release, all provisions of this letter agreement
shall cease to be in force and effect and all benefits granted to you hereunder
shall be terminated. By your execution of this letter agreement, you acknowledge
that we have offered you up to twenty-one days to consider your entry into this
letter agreement.
          If the terms of the resignation package as set forth above are
acceptable to you, please date and sign this letter below, and then return the
signed original to me. If you have any questions regarding the separation
package, or any aspect of your employment, do not hesitate to contact me
personally.
          This agreement is subject to approval by the Company’s Board of
Directors. Said approval will be granted within 48 hours upon execution by both
parties or the agreement shall become null and void.

            Sincerely,


Walter G. Goodrich
Vice-Chairman & CEO
   

                    ACCEPTED AND AGREED:       Goodrich Petroleum Corporation
and
Goodrich Petroleum Company, L.L.C.
 
               
By:
  /s/ James B. Davis       By:   /s/ Walter G. Goodrich
 
               
 
  James B. Davis           Walter G. Goodrich
Vice-Chairman & CEO
 
                Dated: 9-10, 2007.       Dated: 9-10, 2007.

-4-



--------------------------------------------------------------------------------



 



Exhibit “A”
GOODRICH PETROLEUM CORPORATION
AMENDMENT TO RESTRICTED STOCK AND STOCK OPTION AGREEMENTS
          THIS AMENDMENT TO RESTRICTED STOCK AND STOCK OPTION AGREEMENTS is
dated the 30th day of August, 2007, by and between Goodrich Petroleum
Corporation, a Delaware corporation (the “Company”), and James B. Davis (the
“Grantee”);
          WHEREAS, the Company and Grantee have entered into Restricted Stock
and Stock Option Agreement (collectively, the “Agreements”) pursuant to the
provisions of the Company’s 1995 Stock Option Plan and the 2006 Long Term
Incentive Plan (collectively, the “Plans”);
          WHEREAS, the Company and Grantee believe that it is in their
respective best interests to amend the Agreement as hereinafter set forth;
          NOW, THEREFORE, it is hereby agreed:
          1. Amendment to Vesting Schedule. The installment of the vesting
schedule for 10,166 shares of restricted stock due to vest in December of 2007,
2008 and 2009 (as shown in the Company’s latest proxy) is hereby amended to
provide that 7,800 of such 10,166 shares shall become vested on September 12,
2007 and the remaining shares not yet vested shall be cancelled, with no right
to future vesting. The installment of the vesting schedule for 16,667 stock
options due to vest on December 6, 2007 at an option price of $23.39 per share
is hereby amended to provide that all of such 16,667 stock options shall become
vested on September 12, 2007 and the remaining stock options shall be cancelled,
with no right to future vesting. In addition, paragraph 3 (c) of the Stock
Option Agreement associated with the stock options is hereby amended to provide
that the vested options may be exercised by Grantee at any time prior to the
expiration date, versus as it is currently written, requiring the option to be
exercised during the period of three months following termination of Grantee’s
employment.
          All other restricted stock and stock options other than that which is
accelerated herein shall be cancelled if not previously vested.
          2. Counterparts. This Amendment may be entered into in one or more
counterparts, all of which shall be considered one and the same instrument, and
it shall become effective when one or more counterparts have been signed by each
of the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.
          3. Continuing Effect of Agreement. Except as herein amended, the
Agreement shall remain in full force and effect; provided that this amendment
shall be effective only upon satisfaction of the conditions specified in that
certain letter agreement dated September 10, 2007 between the Company and the
Grantee.

-5-



--------------------------------------------------------------------------------



 



          4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Texas.
          IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            GOODRICH PETROLEUM CORPORATION.
      By:   /s/ Walter G. Goodrich        Walter G. Goodrich       
Vice-Chairman and Chief Executive Officer     

                GRANTEE
 
          /s/ James B. Davis          James B. Davis   

-6-



--------------------------------------------------------------------------------



 



Restricted Stock (“RS”) and Stock Options (“SO”)

                          Restricted   Grant       “Shares to be            
Stock Grants   Date   Shares   Vested”   Option Price          
See Proxy
  See Proxy   2,000 Shares,   7,800 Shares            
 
      5,500 Shares,                
 
      2,666 Shares                

                          Stock Option Grants                          
2006 Grants
  12/6/05   50,000 Options   16,667 Options   $23.39/share        

Exhibit “B”





--------------------------------------------------------------------------------



 



Waiver and Release
          For full and valuable consideration, James B. Davis (“Davis”) and
Goodrich Petroleum Corporation and Goodrich Petroleum Company, L.L.C.
(collectively the “Company”) hereby agree to the following waiver and release
provision relating to Davis’ employment with the Company:
Davis agrees to waive and release the Company, and each of its affiliated or
related entities, parent or subsidiary corporations, predecessors or successors,
shareholders, directors, officers, employees, attorneys or agents, and the
Company agrees to waive and release Davis, from all known and unknown claims,
agreements or complaints of any nature whatsoever including, but not limited to,
any claim arising out of Davis’ employment or his resignation, any agreement
between Davis and the Company and any federal, state or governmental statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Employee Retirement Income Security Act, the Age Discrimination in Employment
Act and the Americans With Disabilities Act does not waive or release any claim
by Davis for unemployment benefits. This Waiver and Release includes a waiver of
any rights Davis and the Company may have under Texas Civil Code, or any similar
statute or law of any other state, regarding the waiver of unknown claims.

          Dated:   9-10          , 2007        /s/ James B. Davis      James B.
Davis            “Company”           GOODRICH PETROLEUM COMPORATION
      By:   /s/ Walter G. Goodrich       Walter G. Goodrich        Vice-Chairman
and Chief Executive Officer   

Exhibit “C”

